Title: From George Washington to John Clark, 6 October 1794
From: Washington, George
To: Clark, John


        
          Sir,
          Carlisle [Pa.] 6th Octr 1794
        
        Your favor of the 27th ulto was put into my hands in the moment I was leaving the City of Philadelphia, and I have had neither leizure or opportunity of acknowledging the receipt of it since, till now.
        I thank you for your polite offer of attending me to the field, but my going thither, or returning to the Seat of Government in time for the meeting of Congress, depends upon circumstances not within my controul, nor of which have I such accurate information as to enable me to decide.
        Nothing short of imperious necessity can justify my being absent from the Seat of government while Congress is in Session. Under this view of the matter, I decline making any establishment of a family, unless that necessity should occur—when, in the choice of aids, I must have regard to considerations of different kinds. I am, Sir yr obedt Hble Serv.
        
          Go: Washington
        
      